Name: Council Regulation (EEC) No 2132/87 of 13 July 1987 amending Regulation (EEC) No 1594/83 on the subsidy for oilseeds
 Type: Regulation
 Subject Matter: plant product;  Europe;  production;  economic policy
 Date Published: nan

 21 . 7 . 87 Official Journal of the European Communities No L 200/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2132/87 of 13 July 1987 amending Regulation (EEC) No 1594/83 on the subsidy for oilseeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 a (5) thereof, Having regard to the proposal from the Commission , Whereas the coefficient referred to in Article 27 a (3) of Regulation No 136/66/EEC should be determined in order to establish the reduction in the subsidy for colza, rape and sunflower seed which arises from the application of the system of the maximum guaranteed quantity ; whereas the rules for determining this coefficient should appear in Regulation (EEC) No 1594/83 (3), as last amended by Regulation (EEC) No 935/86 (4) ; Whereas special maximum guaranteed quantities have been determined for Spain and Portugal ; whereas it is therefore necessary to provide , for the said coefficient, for rules for determining the reduction which are adapted to these quantities, HAS ADOPTED THIS REGULATION : Article 1 In Article ,1 of Regulation (EEC) No 1594/83, the only existing paragraph shall become paragraph 1 and the following paragraphs shall be added : '2 . Where Article 27 a (3) of Regulation No 136/ 66/EEC applies, the reduction of the amount of the subsidy shall , during the 1987/1988 marketing year, be equal to 1 % of the target price for each of the production shares, in excess of the maximum guaran ­ teed quantity, of 35 000 tonnes for colza and rape seed and of 17 000 tonnes for sunflower seed, which is exceeded or equalled by the estimated production . 3 . The production shares referred to in paragraph 2 shall be :  for Spain , 100 tonnes for colza and rape seed and 1 2 000 tonnes for sunflower seed,  for Portugal, 10 tonnes for colza and rape seed and 535 tonnes for sunflower seed.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p. 7 . (3) OJ No L 163, 22. 6 . 1983, p . 44 . 0 OJ No L 87, 2. 4 . 1986, p . 5 .